In an action to recover tuition from the parents of children ineligible for a free public education in the Lawrence Union Free School District, the plaintiff, Board of Education of the Lawrence Union Free School District, appeals from so much of an order of the Supreme Court, Nassau County (Brucia, J.), entered September 11, 1995, as denied its motion for partial summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
A school district may seek payment for tuition from a nonresident student enrolled in its schools under false pretenses (see, Board of Educ. v Crill, 149 App Div 407), and such an action. may be based on Education Law § 3202 or on a cause of action for. fraud (see, Board of Educ. v Marsiglia, 182 AD2d 662). Since the plaintiff in the case at bar seeks to recover damages based only on fraudulent inducement, any recovery is limited to that cause of action. The Supreme Court properly denied the plaintiff’s motion for partial summary judgment to recover the costs of the tuition for the defendants’ children for the period February 1,1993, through June 30,1994, since there is a question of fact as to whether the defendants made any false representation to the plaintiff during that period. Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.